DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

	In response to the Amendment received on 02/11/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the addition of new claims 2-16.  

Terminal Disclaimer

The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,593,642 and 10,283,472 has been reviewed and is accepted.  
The adhesive compositions as found in the claims of US10,593,642 and US10,283,472 do not exclude the instantly claimed members from the claimed electrically conductive adhesives.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or combined fail to expressly teach and/or render obvious and electrically conductive resin or adhesive composition comprising an organic vehicle comprising at least one polymerizable monomer; at least one photoinitiator, at least one photo-initiator responsive to a selected wavelength of light; and, at least one energy converting material selected to emit said wavelength of light when exposed to a selected imparted radiation, such that the resin or adhesive composition formed exhibits electrical conductivity or semi-conductivity without the presence of an electrically conductive additive, wherein the electrically conductive resin or adhesive composition formed comprises at least one member selected from the group consisting of poly(fluorene)s, polyphenylenes, poly(pyrrole)s (PPY), polycarbazoles, polyanilines (PANI),  poly(acetylene)s (PAC), and poly(p-phenylene vinylene)s (PPV).  Nor does the prior art, alone or in combination, set forth an encapsulated semiconductor device, comprising a glob top encapsulating at least the substrate, protrusions and electrical pads, wherein the he semiconductor device is attached to the substrate through a plurality of rigid protrusions attached to one side of the semiconductor device, which are configured to be in electrical contact with a plurality of electrical pads situated on the substrate between the semiconductor device and the plurality of electrical pads on the substrate; wherein the plurality of rigid protrusions are electrically conductive and formed from the electrically conductive resin or adhesive composition as described above and in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc